Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 8/19/2021 has been entered.  All previous 112 rejections and objections have been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beekman (US 6,205,808).
Claim 1:  Beekman discloses a screw compressor (Fig. 2) comprising a screw rotor (32/34) configured to compress gas due to rotation of the screw rotor about an axis of the screw rotor; and a casing (note casing of 12) housing the screw rotor rotatably and provided with a suction port (note port near/at 38/28) for gas, the casing being .
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bammert (US 4,394,113).
Claim 1:  Bammert discloses a screw compressor (Fig. 1) comprising a screw rotor (14) configured to compress gas due to rotation of the screw rotor about an axis of the screw rotor; and a casing (10) housing the screw rotor rotatably and provided with a suction port (note port upstream of 22) for gas, the casing being provided with a suction side space (note space around 22/24 and area above 82) upstream of the screw rotor through which gas flowing into the casing from the suction port flows, wherein the casing is provided with a heating fluid passage (note qualifying passages of 70 or 54) for introducing a heating fluid (hot oil from 54 or hot gases from 70) into the suction side space so as to heat oil staying in the suction side space (e.g., note residual oil above 82) such that gas, the heating fluid, and the oil are within the suction side space simultaneously (Fig. 1).
Claim(s) 1-2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kabushiki (EP2306027).
Claim 1:  Kabushiki discloses a screw compressor (Figs. 1-4) comprising a screw rotor (6) configured to compress gas due to rotation of the screw rotor about an axis of the screw rotor; and a casing (4) housing the screw rotor rotatably and provided with a suction port (note port upstream of 5) for gas, the casing being provided with a suction side space (note space around 5) upstream of the screw rotor through which gas flowing into the casing from the suction port flows, wherein the casing is provided with a heating fluid passage (note passage of 25) for introducing a heating fluid (note warm oil upstream source of 25) into the suction side space so as to heat oil staying in the suction side space (e.g., note residual oil in groove cutout at bottom of 5 which is above outlet of 25) such that gas, the heating fluid, and the oil are within the suction side space simultaneously (Figs. 1-4).
Claim 2:  Kabushiki further discloses that the heating fluid passage opens toward the suction side space on a side lower than a lower portion of the screw rotor (Figs. 1-4).
Claim 10:  Kabushiki further discloses that3Application No. 16/436,418 Docket No. 742421-KS0086the heating fluid passage (25) extends through a wall of the casing to an outlet (note outlet at end of 25 at bottom of 5) disposed at a position inside the casing that is lower than a lowermost portion of the screw rotor.
Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leaver (US 6,116,046).
Claim 1:  Leaver discloses a screw compressor (Fig. 1) comprising a screw rotor (24) configured to compress gas due to rotation of the screw rotor about an axis of the screw rotor; and a casing (12) housing the screw rotor rotatably and provided with a suction port (note port near 66) for gas, the casing being provided with a suction side space (note space around 30) upstream of the screw rotor through which gas flowing into the casing from the suction port flows, wherein the casing is provided with a heating fluid passage (see Figure below) for introducing a heating fluid into the suction side space so as to heat oil staying in the suction side space (Examiner notes residual oil that will be present upon the side walls around 30) such that gas, the heating fluid, and the oil are within the suction side space simultaneously (Fig. 1).

    PNG
    media_image1.png
    355
    399
    media_image1.png
    Greyscale

Claim 3:  Leaver further discloses a gas introducing path (see Figure above) through which compressed gas discharged from the screw compressor is introduced into the heating fluid passage as the heating fluid (Fig. 1).
Claim 4:  Leaver further discloses a valve (see Figure above) disposed in the gas introducing path and configured to control introduction of the heating fluid from the gas introducing path to the heating fluid passage.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746